Mr. Chief Justice Clarity delivered the opinion of the court: It appears that the claimant was employed by the Western Illinois State Teachers College at Macomb, to officiate as a referee in a basket-ball tournament and while thus employed, the claimant received an injury by being struck by a basket-ball thrown by one of the team of the State School for the Deaf, which struck the claimant in his right eye and caused him to lose the sight thereof. Following precedent, this claim should be measured under the Workmen’s Compensation Act. There is no contradiction as to the question of the loss of the sight of the eye and the only evidence as to medical service and hospital aid, given to claimant amounted to $1,098.00. As this court views the law, the claimant could only be properly allowed $15.00 per week and for 120 weeks, making a total of $1,800.00. Therefore, this court recommends that claimant be allowed $2,898.00.